Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       DETAILED ACTION

1. This action is response to application filed on 02/16/2021. Claims 2-8 are pending.
                                       Claim interpretation
2. The claim “computer readable storage medium” (in claim 5) directed to statutory subject matter under 35 U.S.C 101 because “computer readable storage medium” is defined as non-transitory form by the specification (page 20, lines 28-29, 33-35). 

(….“Computer readable storage medium” may retain information …in a non-transitory form…. “Computer readable storage medium” encompasses only a tangible machine, mechanism or device from which a computer may be read information) (Specification Paragraph page 20, lines 32-35).  

                                Allowable Subject Matter
3. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims 2, and 5-6 as a whole. However, claims 2, and 5-6 are not in allowance condition yet because of existing double patenting issue in those claims. 
4. The prior arts of record (in particular, U.S. 9451489 to Gholmieh et al. (hereinafter "Gholmieh’489"), U.S. 9288137 to Pedersen (hereinafter “Pedersen’137”), U.S. 20150264098 to Dao et al. (hereinafter "Dao’4098")) do  a method performed by a management controller in a computing system comprising at least one network and a plurality of hosts coupled to the management controller via the at least one network, the method comprising acts of:A) receiving reports sent by the plurality of hosts of respective quantities of data to be transmitted over the at least one network; B) analyzing data transmissions from the plurality of hosts over the at least one network during at least one prior period, the analyzing comprising determining at least one of: a maximum throughput of the at least one network during the at least one prior period, and a current throughput of the at least one network; and C) calculating, based at least in part upon the reports received in the act A) and a result of the analyzing in the act B), a first rate at which each of the plurality of hosts is to transmit data over one or more primary channels on the at least one network, and a second rate at which each of the plurality of hosts is to transmit data over one or more secondary channels on the at least one network; wherein the calculating in the act (C) comprises determining a change to a previous rate at which each of the plurality of hosts transmitted data over the one or more primary channels on the at least one network as claimed. Rather, Gholmieh teaches a method for determining an observed bit rate based on uplink transmissions of the UE, estimating an available link capacity of the UE, selecting an estimate factor, and estimating available uplink throughput for future uplink transmissions of the UE as a function of the observed bit rate (see, Gholmieh abstract). While Pederson teaches a system for allocating a different class of service to each 
                                                        Double patenting

5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2+3 of U.S. Patent No. U.S. 10516496. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe a similar method for determining first transmission rate for one or more first channels and second transmission rate for one or more second channels. 


	
The current application 17113923
10516496
Explanation
2. (New) A method performed by a management controller in a computing system comprising at least one network and a plurality of hosts coupled to the management controller via the at least one network, the method comprising acts of:



A) receiving reports sent by the plurality of hosts of respective quantities of data to be transmitted over the at least one network; 


B) analyzing data transmissions from the plurality of hosts over the at least one network during at least one prior period, the analyzing comprising determining at least one of: a maximum throughput of the at least one network during the at least one prior period, and a current throughput of the at least one network; and 

C) calculating, based at least in part upon the reports received in the act A) and a result of the 


wherein the calculating in the act (C) comprises determining a change to a previous rate at which each of the plurality of hosts transmitted data over the one or more primary channels on the at least one network.



(A) receiving, by the management controller, reports sent by the plurality of hosts of respective quantities of data to be transmitted over the at least one network; 
(B) analyzing, by the management controller, data transmissions over the at least one network during at least one prior period; and 







(C) calculating, based at least in part upon the reports 















2. The method of claim 1, wherein the act (B) comprises determining at least one of a 
3. The method of claim 1, wherein calculating the first rate in the act (C) comprises determining a change to a previous rate at which each of the plurality of hosts transmitted data over the one or more primary channels on the at least one network.









Similar remarks apply to the instant claims 5-6.
                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452